DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 06/30/2022. Claim 11 was previously canceled, and new claims 15-16 have been added. Claims 1-10 and 12-16 are allowed.
Information Disclosure Statement
The Information Disclosure Statement submitted on 06/30/2022 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Response to Amendment/Arguments
The amendment filed 06/21/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to claim 1 set forth in the previous Office action mailed 03/21/2022. Accordingly, this objection has been withdrawn.
Applicant's arguments filed 06/21/2022 have been fully considered.
On pages 10-11 of the remarks, applicant has argued that Hackenberg fails to teach that “the third area included in the first area is in contact with the second area” because there is a difference between the engine definitely starting (as taught by Hackenberg) and the “possibility that the internal combustion engine starts is high” (as recited in the instant claim 1). The examiner respectfully disagrees, because the broadest reasonable interpretation of the recitation that “the possibly that the internal combustion engine is high” includes the scenario in which this possibility is 100%.
On pages 12-13 of the remarks, applicant has further argued that since Hackenberg fails to teach the claimed “third output which is an output relating to only the internal combustion engine in the second mode,” Hackenberg also fails to teach that in “the second mode, the first display portion changes in the first area and the second display portion changes in the second area” and that “the first display portion and the second display portion are needles.” The examiner agrees that Hackenberg fails to teach the “third output which is an output relating to only the internal combustion engine in the second mode,” but notes that Hackenberg does teach that in “the second mode, the first display portion changes in the first area and the second display portion changes in the second area.” See at least Hackenberg ¶ 56 and FIG. 2, which disclose that “If the driver applies high to full throttle, then the electric machine temporarily assists the internal combustion engine as an electric motor, and thus enters a so-called ‘boost’ mode, which is shown by the region between the scale graduations 11 and 12 (display component 14).” This boost mode reads on the claimed “second mode,” and during this boost mode, the pointers in the first display area between markers 7 and 11 still move while the second display area between markers 11 and 12 also changes. Further, Hackenberg teaches the feature of a display with multiple display portions each being needles; see at least Hackenberg ¶¶ 52, 58, 61, and FIG. 2, which disclose a display device with three different display components that each use a needle.
On pages 9-10 of the remarks, applicant has cited a YouTube video providing evidence that Green Car Congress fails to teach that “in the second mode, the first display portion changes in the first area.” The examiner agrees that this feature is not taught by Green Car Congress, but notes that the feature is taught by Hackenberg ¶ 56 and FIG. 2, as explained above.
On pages 7-8 of the remarks, applicant has argued that the prior art fails to teach that “the third output is an output relating to only the internal combustion engine in the second mode” since the third output of Komatsu is an output relating to the operation of “both an electric motor and an engine.” The examiner agrees, and the rejection of the claims under 35 U.S.C. 103 has been withdrawn accordingly.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Komatsu (US 2009/0125173 A1) in view of the online article “Volkswagen launches new Passat GTE plug-in hybrid in Europe” by Green Car Congress, hereinafter Green Car Congress, and further in view of Hackenberg (US 2014/0182509 A1).
Regarding claim 1:
		Komatsu discloses the following limitations:
“A display device for a hybrid vehicle configured to display at least one of outputs related to traveling of the hybrid vehicle.” (See at least Komatsu ¶¶ 73-74 and FIG. 5.)
“the display device comprising: a first area configured to indicate a first output in a first mode in which traveling is performed with an electric motor while an internal combustion engine is stopped.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5.)
“and to indicate a second output in a second mode in which traveling is performed with the internal combustion engine and the electric motor both being actuated.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5.)
“a second area provided side by side with the first area and configured to indicate a third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5.)
“and a third area provided in a position adjacent to the second area, included in the first area, and configured to indicate a range of the first output where a possibility that the internal combustion engine starts is high.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5.)
“wherein the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5.)
“wherein the second area has a second display portion that changes according to the third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5.)
“wherein the second output is an output which is different from the third output in the second mode.” (See at least Komatsu ¶¶ 51-52, 74-76 and FIGS. 2 and 5, which disclose a speed display unit and a power display unit arranged adjacently to each other. The displayed speed to the right of the threshold line reads on the “second output,” and the displayed power level exceeding threshold line 125 reads on the “third output.”)
Komatsu does not specifically disclose “wherein a display area formed of the first area and the second area is shaped in a circle; wherein the first area and the second area are provided so as to range with each other in a fan-like or an arc-like shape with an uppermost position of the display area as a boundary, wherein in the first mode, the first display portion changes in the first area and the second display portion does not change in the second area; wherein in the second mode… the second display portion changes in the second area; wherein the first area is in contact with the second area.” However, Green Car Congress teaches these limitations. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
The following limitations are not specifically disclosed by the combination of Komatsu and Green Car Congress, but are taught by Hackenberg:
“wherein in the second mode, the first display portion changes in the first area and the second display portion changes in the second area.” (See at least Hackenberg ¶ 56 and FIG. 2: “If the driver applies high to full throttle, then the electric machine temporarily assists the internal combustion engine as an electric motor, and thus enters a so-called ‘boost’ mode, which is shown by the region between the scale graduations 11 and 12 (display component 14).” This boost mode reads on the claimed “second mode,” and during this boost mode, the pointers in the first display area between markers 7 and 11 still move while the second display area between markers 11 and 12 also changes.)
“wherein the third area included in the first area is in contact with the second area.” However, Hackenberg does teach this limitation. (See at least Hackenberg ¶¶ 14, 56-60, and FIG. 2.)
None of the references in the prior art of record taken together or in combination discloses “wherein the third output is an output relating to only the internal combustion engine in the second mode” as recited in claim 1.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662